ACCEPTED
                                                                                                 04-14-00651-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                            1/14/2015 5:14:07 PM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK

                                   NO. 04-14-00651-CV

                                                            FILED IN
                          IN THE COURT OF APPEALS    4th COURT OF APPEALS
                      FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                             SAN ANTONIO, TEXAS      01/14/2015 5:14:07 PM
                                                                           KEITH E. HOTTLE
                                                                                Clerk

               PHILIP WAYNE HINDES AND MELINDA HINDES EUSTACE,

                                                                           Appellants

                                               v.

  LA SALLE COUNTY, TEXAS, HON. JOEL RODRIGUEZ, JR., IN HIS OFFICIAL CAPACITY
   AS COUNTY JUDGE, LA SALLE COUNTY, TEXAS, AND HON. RAUL AYALA, IN HIS
  OFFICIAL CAPACITY AS COUNTY COMMISSIONER, PRECINCT 4, LA SALLE COUNTY,
                                   TEXAS.

                                                                          Appellees


        ON APPEAL FROM THE 81ST DISTRICT COURT, LA SALLE COUNTY, TEXAS
                     HONORABLE DICK ALCALA PRESIDING
                         CAUSE NO. 12-09-00179-CVL


                APPELLEES’ SECOND UNOPPOSED
     MOTION FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:

       Appellees respectfully present this second unopposed motion to extend the

time in which to file their Appellees’ Brief pursuant to Texas Rule of Appellate

Procedure 38.6. In support of this motion, Appellees would show the Court as

follows:




Appellees’ Second Unopposed Motion for Extension of Time to File Appellees’ Brief     Page 1
                                               I.

       Appellees’ principal brief is currently due on January 22, 2015. Because of the

events and matters described more fully below, Appellees request an extension of an

additional two weeks in which to file the Appellees’ brief or until February 5, 2015.

                                              II.

       The requested extension is necessary because, in addition to managing his

normal caseload, the following unexpected matters have prevented the undersigned

from completing the Appellees’ Brief and will likely preclude the undersigned from

doing so sooner than February 5, 2015:

       1.   On December 29, 2014, because of the serious illness of one of his law

            partners, the undersigned was asked to assume responsibility as lead

            litigation counsel for Plaintiff in Cause No. 12-0921 styled Wimberley

            Springs Partners, Ltd. v. Woodcreek Property Owners Association of

            Hays County, Inc., Sue Csejka, Janelle Delaney, Merry Merian, Diane

            Susan Percell, Glynn Schanen and Liz Sumter pending in the District

            Court of Hays County, Texas, 428th Judicial District. Numerous motions

            were pending in the case, including an application for injunctive relief, a

            motion to compel and for sanctions, a motion to stay, a motion to compel

            mediation, and special exceptions, all of which were set for January 7,

            2015. At the time the undersigned agreed to take over as lead litigation



Appellees’ Second Unopposed Motion for Extension of Time to File Appellees’ Brief   Page 2
            counsel, it was not anticipated that it would impact his ability to prepare

            Appellees’ brief in this matter.

       2.   During the injunction portion of the January 7th hearing, counsel for the

            party seeking relief announced that his client was withdrawing the

            application for injunctive relief without prejudice to reasserting it in the

            future. Yesterday, the undersigned was notified that the application for

            injunctive relief had been reset for tomorrow, January 15, 2015.

       3.   Additionally, in the same case, the undersigned had to spend a significant

            amount of time late last week and this week briefing and drafting a motion

            to recuse the presiding state district court judge.

       For the reasons explained above, counsel for Appellees anticipates that likely

will not be able to complete the Appellees’ Brief by its current due date of January

22, 2015, and needs an additional two weeks in which to do so.

                                              III.

       On January 14, 2015, the undersigned conferred with Appellant’s lead

appellate counsel and Mr. Sam Houston indicated that this motion would not be

opposed.

       WHEREFORE, PREMISES CONSIDERED, Appellees respectfully request

that this Court grant their motion for extension of time in which to file Appellees’

Brief, extend the deadline in which to file the brief an additional two weeks up to and



Appellees’ Second Unopposed Motion for Extension of Time to File Appellees’ Brief   Page 3
including February 5, 2015, and grant such other and further relief to which

appellants may be justly and equitably entitled.

                                           Respectfully submitted,

                                           /s/ Michael Shaunessy
                                           MICHAEL SHAUNESSY
                                           State Bar No.18134550
                                           MCGINNIS, LOCHRIDGE & KILGORE, LLP
                                           600 Congress Avenue, Ste. 2100
                                           Austin, Texas 78701
                                           Telephone: (512) 495-6061
                                           Fax: (512) 505-6361
                                           mshaunessy@mcginnislaw.com

                                           ATTORNEY FOR APPELLEES




Appellees’ Second Unopposed Motion for Extension of Time to File Appellees’ Brief   Page 4
                              CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion has been
served on the following counsel in accordance with the Texas Rules of Appellate
Procedure, on this 14th day of January, 2015:

Samuel V. Houston, III                                    Via email/e-service
HOUSTON DUNN, PLLC
4040 Broadway, Suite 440
San Antonio, Texas 78209
sam@hdappeals.com
Christopher S. Johns                                      Via email/e-service
JOHNS MARRS ELLIS & HODGE LLP
805 West 10th Street, Suite 400
Austin, Texas 78701
cjohns@jmehlaw.com

Dan Miller                                                Via email/e-service
MCELROY, SULLIVAN, MILLER
WEBER & OLMSTEAD, LLP
P.O. Box 12127 Austin, Texas 78711
dmiller@msmtx.com
                                                         /s/ Michael Shaunessy
                                                         MICHAEL SHAUNESSY




Appellees’ Second Unopposed Motion for Extension of Time to File Appellees’ Brief   Page 5